Pryor, J.
An excess of $30 in the stenographer’s charge and $15 in the referee’s fees is conceded. But the hill must be reduced by other deductions. FTo .charge is allowable for examining testimony and exhibits in addition to compensation for general study of the case. Jones v. Newton, 33 N. Y. St. Repr. 823. , The charge for the five adjournments is inadmissible. Watson v. Gardiner, 50 N. Y. 671; Mead v. Tuckerman, 8 N. Y. St. Repr. 182; 105 N. Y. 557. A charge of $10 a day is made for the seventeen days on which the referee was engaged in the determination of the case. But he is to be accorded only a reasonable time in his quest after a Conclusion; else “it would be in the power of a referee to prolong his investigation or deliberation to any length of time to enhance his own compensation.” Fay v. Muhlker, 13 Daly, 316. I am of opinion that the referee should have mastered the_ case within ten days. The action is for specific performance and the testimony but 150 typewritten pages. A full charge is made for nine different days during which the referee was engaged in preparing his opinion and report. Having already charged for the time consumed in the consideration of the law and the evidence, and in reaching a conclusion I should suppose $90, for the mere preparation of report and opinion, to be quite an extravagant estimate. Thesé documents might surely have been completed in five days.
*368It should he added that probably in some instances a full charge is made for a fraction of a day. Upon the- whole, I conclude that $190 referee’s fee and $100 for the stenographer is a fair and adequate allowance. Undoubtedly, a referee is not to be urged to a precipitate and perfunctory decision; neither, on the other hand, should parties be oppressed by excessive exactions for a dawdling and dilatory disposition of the case. A referee is entitled to “ ten dollars for each day spent in the business of the reference ” (Code, § 3296); but this means necessarily so spent; otherwise, there would be no limit to the amount of his compensation. If the system of references is to escape public execration, there must be some proportion between the work and the reward of a referee. Should he desire more than the law allows, he has but to procure a stipulation or decline the reference.
•Motion granted.